DETAILED ACTION
	This Office Action is in response to an Amendment filed March 5th, 2021, for application 15/825,595. In this amendment, claims were amended. Claims 1 – 20 are pending and have been examined and have been rejected.
	The Examiner thanks the Applicant for the well-prepared response. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments.

Response to Arguments – 35 U.S.C. § 112(b)
Applicant’s arguments with respect to Claim 2 under 35 U.S.C. § 112(b) have been considered and will be withdrawn under the “ordinary meaning” of the term “vertex-rule-graph”, stating within ¶ [0012] of the specification “Thus, techniques are disclosed for generation of 3D structures based on user-specified or otherwise given functional and geometric constraints. These constraints can be specified or otherwise provided in a relatively easy manner, by use of a model with which the target 3D structure is to interact. In this way, the given model can be used to seed the construction of the target 3D structure. These techniques employ graph-based procedural models that evolve through genetic programming. The procedural models are families of systems that specify rules for the interconnection of vertices using edges, as will be explained in greater detail below. These systems are referred to herein as vertex-rule-graph (VRG) systems.” 
Applicant’s arguments with respect to Claims 10-12 under 35 U.S.C. § 112(b) have been considered and will be withdrawn under no new matter.
Response to Arguments - 35 U.S.C. § 101
Applicant’s arguments with respect to 35 U.S.C. § 101 have been considered but are rejected because the claims are ineligible under a mathematical concept and is not integrated into a practical application. 
A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation or an act of calculating using mathematical methods to determine a variable or number. For example, a step of “generating”, “receiving”, “applying”, “calculating”, or “performing” a variable or number using mathematical methods and/or a mathematical operation may also be considered a mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.
The Prong Two analysis considers the claim as a whole. That is, the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception needs to be evaluated together to determine whether the claim integrates the judicial exception into a practical application. Because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception that is insufficient to integrate the judicial exception into a practical application.
Examiner will be providing a new set of rejections with respect to 35 U.S.C. § 101 which will be provided below.
Response to Arguments – 35 U.S.C. § 102(a)(2)
Applicant’s arguments with respects to Claims 1 – 4, 9, 11 and 13 – 16 have been considered but are moot because all claims have been amended. Regarding Applicant’s arguments, --a new grounds of rejection has been made relying upon a ----new reference is presented for teaching the newly presented features. Therefore, upon further consideration the a new grounds of rejection is made overRameau, United States Publication 2015/0269286 A1 (hereinafter ‘Rameau 1’) have in view of  
Rameau et al., United States Publication 2014/0358496 A1 (hereinafter ‘Rameau 2’)and further in view of 
Ledoux et al., United States Publication 2017/0312634 A1 (hereinafter ‘Ledoux’).

Response to Arguments – 35 U.S.C. § 103
Applicant’s arguments with respects to Claims 5 – 8, 10, 12 and 17 – 20 have been considered but are moot because all claims have been amended. Regarding 
Rameau, United States Publication 2015/0269286 A1 (hereinafter ‘Rameau 1’) in view of
Rameau et al., United States Publication 2014/0358496 A1 (hereinafter ‘Rameau 2’)and further in view of 
Ledoux et al., United States Publication 2017/0312634 A1 (hereinafter ‘Ledoux’) is presented below.

Claim Rejections – 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 9 and 13 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to judicial exception (i.e. an abstract idea) without significantly more.

	Claims 1 and 13 (Statutory Category – Process)
	Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the claim recites performing a mathematical calculation. Specifically, the limitations:
	receiving, by a processor-based system, one or more constraints relevant to a 3D structure to be generated, at least one of the one or more constraints derived from a designated interaction surface of a given 3D model; and
	Receiving one or more constraints relevant to a 3D structure to be generated is found in ¶ [0011] of the specification. “In short, there are no known techniques designed to leverage a set of given constraints to generate a 3D model of a new object that interacts with an existing object, wherein the given constraints include or are otherwise derived from an interactive surface of the existing object.” The one more constraints relevant to a 3D structure to be generated is the mathematical calculation.
	
generating, by the processor-based system, the 3D structure using the one or more constraints, including the designated interaction surface of the given 3D model, through iterative application of genetic programming to a plurality of vertex-rule-graph (VRG) systems to evolve the VRG systems based on the constraints;
mathematical calculation.
	Thus, the claim recites a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	The claim recites the elements of a “method to generate a 3D structure”.
	The claim does not specify how the characteristics of a “method to generate a 3D structure” are being applied. MPEP § 2106.05(f) Mere Instructions to Apply an Exception have found that amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or generic components that do not utilize practical application. 

	The claim recites the additional elements of rules that apply to the 3D structure, specifically:
wherein a particular one of the VRG systems provides a rule that specifies (i) an edge connection between two vertices of the 3D structure and (ii) a property parameter of at least one of the two vertices;
wherein a first one of the two vertices is an initial vertex associated with the designated interaction surface;
wherein a second one of the two vertices is created as a result of applying the rule provided by the particular VRG system; and 
wherein the edge connection specifies a direction parameter and a distance parameter.

	The claim does not specify how rules that apply to a 3D structure are obtained. These could merely be observations of applying within a simulation. MPEP § 2106.05(g) Insignificant Extra-Solution Activity has found necessary information to be insignificant extra-solution activity.
	The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
	The claim is directed to an abstract idea.

	Step 2B: Claim provides and Inventive Concept?
	As discussed with respects to Step 2A, the judicial exception is not integrated into a practical application. The additional elements in the claim amounts to no more than the generic components that are using a judicial exception to a particular technological environment. 

	The claim is ineligible.

	Claims 2 and 14 (Statutory Category – Process)
	Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the claim recited performing a mathematical calculation. Specifically, the limitations:
applying, by the processor-based system, the rules of the particular VRG system to the initial vertex to generate a 3D graph associated with the particular VRG system;
Applying the rules of the particular VRG system to the initial vertex to generate a 3D graph is found in ¶ [0013] of the specification. “The rules are applied to an initial set of vertices to generate 3D graphs using each of the VRG systems. The initial set of vertices can be associated with user-specified or otherwise inferred interaction surfaces of a 3D model that will interact with the structure to be generated.” The rules of the particular VRG system to the initial vertex to generate a 3D graph is the mathematical calculation.

generating, by the processor-based system, a skeleton geometry associated with the 3D graph;
Generating a skeleton geometry associated with the 3D graph is found in ¶ [0013] of the specification. “Skeleton geometries are then generated for the 3D graphs, mathematical calculation.

calculating, by the processor-based system, an objective function for the skeleton geometry, the objective function configured to evaluate fitness of the skeleton geometry based on at least some of the one or more constraints; and
Calculating an objective function for the skeleton geometry is found in ¶ [0013] of the specification. “The objective function is configured to evaluate the fitness of the skeleton geometries based on user-specified geometric and functional constraints.” The objective function for the skeleton geometry is the mathematical calculation.

generating, by the processor-based system, the 3D structure through iterative application of the genetic programming to a selected subset of the plurality of VRG systems, wherein iterative application of the genetic programming minimizes the objective function.
Generating the 3D structure through iterative application of the generic programming to a selected subset of the plurality of VRG systems is found in ¶ [0013] of the specification. “The desired 3D structure is generated through iterative application of genetic programming techniques to a selected subset of the family of VRG systems to minimize the objective function and maximize the fitness of the structure. User feedback, for example in the form of updated constraints and interaction surfaces (e.g., based on manipulation of the seed model), may be incorporated in the iterative process to help guide the evolution, until the user is satisfied with the result.” The 3D structure mathematical calculation.
Thus, the claim recites a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	No additional elements are recited.
	The claim is directed to an abstract idea.

	Step 2B: Claim provides and Inventive Concept?
	As discussed with respects to Step 2A, no additional elements are provided. The same analysis applies here in 2B, no additional elements are provided and therefore no judicial exception is integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
	The claim is ineligible.

	Claims 3 and 15 (Statutory Category – Process)
	Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the claim recites performing a mathematical calculation.
	Thus, the claim recited a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	The claim recites the additional elements of genetic programming, specifically:
wherein the genetic programming further comprises performing graph crossovers of the VRG systems

The claim does not specify how genetic programming are obtained. These could merely be observations of generating within a simulation. MPEP § 2106.05(g) Insignificant Extra-Solution Activity has found necessary information to be insignificant extra-solution activity. 
The additional elements have been considered individually and as an ordered combination in the significantly more consideration. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional elements in the claim amount to no more than insignificant extra-solution activity.
The same analysis applies here in 2B, insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claims 4 and 16 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the claim recited performing a mathematical calculation. Specifically, the limitations:
initializing the rule with a randomized property parameter for at least one of the two vertices, the rule being initialized prior to a first iterative application of the genetic programming
Initializing the rule with a randomized property parameter for at least one of the two vertices is found in ¶ [0026] of the specification. “In some embodiments, procedure generation module 140 may be configured to initialize the rule graphs of each of the VRG systems with randomized connections between the vertices and with randomized property parameters of the vertices. These initial random values, although unlikely to generate satisfactory structures in the first iteration, will eventually converge to produce desired results after a number of iterations or evolutions of the genetic programming techniques described below.” The rule with a randomized property parameter for at least one of the two vertices is the mathematical calculation.
Thus, the claim recites a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	No additional elements are recited.
	The claim is directed to an abstract idea.

	Step 2B: Claim provides and Inventive Concept?
	As discussed with respects to Step 2A, no additional elements are provided. The same analysis applies here in 2B, no additional elements are provided and therefore no judicial exception is integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
ineligible.

Claims 5 and 17 (Statutory Category – Process)
	Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the claim recites performing a mathematical calculation.
	Thus, the claim recited a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	The claim recites the additional elements of recursion limit parameter, specifically:
wherein the rule further specifies at least one of a recursion limit parameter and a symmetry flag

The claim does not specify how recursion limit parameter and a symmetry flag are obtained. These could merely be observations of generating within a simulation. MPEP § 2106.05(g) Insignificant Extra-Solution Activity has found necessary information to be insignificant extra-solution activity. 
The additional elements have been considered individually and as an ordered combination in the significantly more consideration. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?

The same analysis applies here in 2B, insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claims 6 and 18 (Statutory Category – Process)
	Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the claim recites performing a mathematical calculation.
	Thus, the claim recited a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	The claim recites the additional elements of active/inactive state flag, specifically:
wherein the property parameter comprises at least one of an active/inactive state flag of at least one of the two vertices, orthonormal vectors defining a coordinate system of at least one of the two vertices, and a recursion counter for the rule to be applied to at least one of the two vertices

The claim does not specify how active/inactive state flag are obtained. These could merely be observations of applying within a simulation. MPEP § 2106.05(g) Insignificant Extra-Solution Activity has found necessary information to be insignificant extra-solution activity. 

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional elements in the claim amount to no more than insignificant extra-solution activity.
The same analysis applies here in 2B, insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claims 7 and 19 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the claim recited performing a mathematical calculation. Specifically, the limitations:
generating the skeleton geometry further comprises replacing the edge connection with a cylinder and replacing at least one of the two vertices with a sphere
Generating the skeleton geometry further comprises replacing the edge collection with a cylinder is found in ¶ [0043] of the specification. “Next, at operation 730, skeleton geometries are generated for each of the 3D graphs. In some embodiments, the skeleton geometries are generated by replacing the edge connections of the 3D graphs with cylinders and replacing the vertices of the 3D graphs mathematical calculation.
Thus, the claim recites a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	No additional elements are recited.
	The claim is directed to an abstract idea.

	Step 2B: Claim provides and Inventive Concept?
	As discussed with respects to Step 2A, no additional elements are provided. The same analysis applies here in 2B, no additional elements are provided and therefore no judicial exception is integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
	The claim is ineligible.

Claims 8 and 20 (Statutory Category – Process)
	Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the claim recites performing a mathematical calculation.
	Thus, the claim recited a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	The claim recites the additional elements of specific constraints, specifically:
wherein at least one of the one or more constraints specifies at least one of a fitting volume, an avoidance volume, a symmetry requirement, a maximum total length of edge connections in the 3D structure, and a maximum mass of the 3D structure

The claim does not specify how specific constraints are obtained. These could merely be observations of generating within a simulation. MPEP § 2106.05(g) Insignificant Extra-Solution Activity has found necessary information to be insignificant extra-solution activity. 
The additional elements have been considered individually and as an ordered combination in the significantly more consideration. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional elements in the claim amount to no more than insignificant extra-solution activity.
The same analysis applies here in 2B, insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 9 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?

presenting the generated 3D structure for display; 
Presenting the generated 3D structure for display is found in ¶ [0051] of the specification. “In some embodiments, a user interacts with the computing platform 800 through an input/output system 860 that interfaces with devices such as a keyboard and mouse 870 and/or a display element (screen/monitor) 880 which provides a user interface to accept user input and guidance, for example to configure or control the 3D structure generation.” The generated 3D structure for display is the mathematical calculation.

receiving an updated interaction surface; 
Receiving an updated interaction surface is found in ¶ [0046] of the specification. “The user feedback may include updated constraints, updated weighting factors for the constraints, and updated interaction surfaces.” The updated interaction surface is the mathematical calculation.

receiving a weighting factor associated with the updated interaction surface; and 
Receiving a weighting factor associated with the updated interaction surface is found in ¶ [0046] of the specification. “The user feedback may include updated constraints, updated weighting factors for the constraints, and updated interaction surfaces.” The weighting factor associated with the updated interaction surface is the mathematical calculation.
mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	The claim recites the additional elements of specific constraints, specifically:
performing a second iterative application of the genetic programming using the weighting factor and the updated interaction surface

The claim does not specify how specific constraints are obtained. These could merely be observations of generating within a simulation. MPEP § 2106.05(g) Insignificant Extra-Solution Activity has found necessary information to be insignificant extra-solution activity. 
The additional elements have been considered individually and as an ordered combination in the significantly more consideration. 
	The claim is directed to an abstract idea.

	Step 2B: Claim provides and Inventive Concept?
As discussed with respects to Step 2A, no additional elements in the claim amount to no more than insignificant extra-solution activity.
The same analysis applies here in 2B, insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	The claim is ineligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1 – 20 are rejected under 35 U.S.C. § 103 as being obvious over
	Rameau, United States Publication 2015/0269286 A1 (hereinafter ‘Rameau 1’) in view of
	Rameau et al., United States Publication 2014/0358496 A1 (hereinafter ‘Rameau 2’) further in view of 
Ledoux et al., United States Publication 2017/0312634 A1 (hereinafter ‘Ledoux’).

Referring to Claims 1 and 13, taking claim 1 as exemplary: A method to generate a 3-dimensional (3D) structure, the method comprising:
Rameau 1 teaches “receiving, by a processor-based system, one or more constraints relevant to a 3D structure to be generated, at least one of the one or more constraints derived from a designated interaction surface of a given 3D model; and” (¶ [0058] “By CAD system, it is meant any system adapted at least for designing a modeled object on the basis of a graphical representation of the modeled object… A CAD system may for example provide a representation of CAD modeled objects using edges or lines, in certain cases with faces or surfaces… Specifically, a CAD file contains specification, from which geometry may be generated, which in turn allows for a representation to be generated. Specifications of a modeled object may be stored in a single CAD file or multiple ones. The typical size of a file representing a modeled object in a CAD system is in the range of one Megabyte per part. And a modeled object may typically be an assembly of thousands of parts.”) 
Rameau 1 teaches “generating, by the processor-based system, the 3D structure using the one or more constraints, including the designated interaction surface of the given 3D model,” (¶ [0059] “In the context of CAD, a modeled object may typically be a 3D modeled object, e.g. representing a product such as a part or an assembly of parts, or possibly an assembly of products. By “3D modeled object”, it is meant any object which is modeled by data allowing its 3D representation. A 3D representation allows the viewing of the part from all angles.”)

Rameau 1 does not explicitly disclose
through iterative application of genetic programming to a plurality of vertex-rule-graph (VRG) systems to evolve the VRG systems based on the constraints;
wherein a particular one of the VRG systems provides a rule that specifies (i) an edge connection between two vertices of the 3D structure and (ii) a property parameter of at least one of the two vertices;
wherein a first one of the two vertices is an initial vertex associated with the designated interaction surface;
wherein a second one of the two vertices is created as a result of applying the rule provided by the particular VRG system; and
wherein the edge connection specifies a direction parameter and a distance parameter.

However, Rameau 2 teaches “through iterative application of genetic programming to a plurality of vertex-rule-graph (VRG) systems to evolve the VRG systems based on the constraints;” (¶ [0014] “determining edge cycles by browsing the wireframe graph comprises the sub-steps of choosing a vertex, forming an edge list by following, starting from the chosen vertex, the local radial orders associated to the vertices as they are encountered, and incrementing the edge list with the followed edges, until the edge list forms an edge cycle, and repeating the preceding sub-steps;”). Examiner notes: The wireframe graph is the VRG system.
Rameau 2 teaches “wherein a particular one of the VRG systems provides a rule that specifies (i) an edge connection between two vertices of the 3D structure and (ii) a property parameter of at least one of the two vertices;” (¶ [0030] “Fig. 1 shows a flowchart of an example of computer-implemented method for designing a 3D modeled object… The 3D wireframe graph comprises edges that connect vertices, and correspondences between the edges and the vertices with respectively curves and points on the views… The associating S20 is performed according to local partial radial orders between the curves corresponding to the edges on each of the view with respect to the point corresponding to the vertex… The determining S30 is performed by browsing the wireframe graph following the local radial orders associated at S20 to the vertices.”) Examiner notes: The 3D wireframe graph is the VRG system and the local radial is the property parameter. 
Rameau 2 teaches “wherein a first one of the two vertices is an initial vertex associated with the designated interaction surface;” (¶ [0033] “The method avoids these issues by sorting edges around each vertex in the appropriate order (the local radial orders involved at the associating S20). This local sorting is computed by reusing the input 2D views provided at S10, as each local radial order is according to local partial radial orders between the curves on each of the views. Traversing the whole 3D curves network according to the local sorting at the determining S30 eventually provides a set of edge cycles.”) Examiner notes: The S10 is represented as the first one of the two vertices.
Rameau 2 teaches “wherein a second one of the two vertices is created as a result of applying the rule provided by the particular VRG system; and” (¶ [0035] “The modeled object obtained by the method has a specific structure, as it has in the data defining it the wireframe graph with the edge cycles determined at S30. Moreover, the modeled object may also comprise the local radial orders and/or the local partial orders involved at S20, although the method may comprise deleting any or both of said local orders once the edge cycles are determined at S30.”) Examiner notes: S20 is the second one of the two vertices. 

Rameau 1 and Rameau 2 does not explicitly disclose
wherein the edge connection specifies a direction parameter and a distance parameter.

However, Ledoux teaches “wherein the edge connection specifies a direction parameter and a distance parameter.” (¶ [0055 – 0057] “the coordinates of a pair of boundaries are associated with the stored 3D models, a first boundary extending between the scan area and the transition area, and a second boundary extending between the transition area and the model area. The coordinates of the merged 3D structure in the transition area are determined by interpolation between scan coordinates and model coordinates. Said interpolation uses interpolation coefficients that vary gradually from the first boundary to a second boundary to ensure a smooth shape transition between the 3D scan in the scan area and the 3D model in the model area.”) Examiner notes: Scan area and the transition area boundaries are associated with the distance parameter and the transition area and the model area boundaries are associated with the direction parameters. 
	As per the non-exemplary claim 13, these claims have similar limitations and are rejected based on the reasons given above.
	
Rameau 1, Rameau 2 and Ledoux are analogous art because they are from the same field of endeavor, designing an industrial product wherein constraints between geometries of the industrial product are modeled with a graph of constraints comprising nodes and edges and designing a three-dimensional modeled (3D) modeled object, as well as a 3D modeled object obtainable by said method and a data file storing said 3D modeled object and field of customized or personalized avatar generation in 3D computer-executed applications such as 3D video games.
	Before the effective filling date of the invention, it would have been obvious to a person with ordinary skill in the art to have combined the using a computer-as disclosed by Rameau 1 by the method comprises the step of providing a plurality of two-dimensional views of the modeled object having curves and points defined thereon, a three-dimensional wireframe graph comprising edges that connect vertices, and correspondences between the edges and the vertices with respectively curves and points on the views as disclosed by Rameau 2 by to overcome these limitations of first-person type games or other applications by allowing a user to generate an avatar based on his/her own appearance, in a straightforward and streamlined manner as disclosed by Ledoux.
	The suggestion/motivation for doing so would have been designing a 3D modeled object as disclosed by Rameau 2 ¶ [0036] “The method is for designing the 3D modeled object, e.g. the steps of the method constituting at least some steps of such design. “Designing a 3D modeled object” designates any action of series of actions which is at least part of a process of elaborating a 3D modeled object. Thus, the method may comprise creating the 3D modeled object from scratch. Alternatively, the method may comprise providing a 3D modeled object previously created, and then modifying the 3D modeled object.” 
	Therefore, it would have been obvious to combine Rameau 1 and Rameau 2 with Ledoux for the benefits of designing an industrial product wherein constraints between geometries of the industrial product are modeled with a graph of constraints comprising nodes and edges and designing a three-dimensional modeled and field of customized or personalized avatar generation in 3D computer-executed applications such as 3D video games to obtain the invention as specified in Claims 1 and 13.

Referring to Claims 2 and 14, taking claim 2 as exemplary: The method of claim 1, wherein generating the 3D structure further comprises: 
Rameau 2 teaches “applying, by the processor-based system, the rule of the particular VRG system to the initial vertex to generate a 3D graph associated with the particular VRG system;” (¶ [0037] “The 3D modeled object may be a CAD modeled object or a part of a CAD modeled object. In any case, the 3D modeled object designed by the method may represent the CAD modeled object or at least part of it, e.g. a 3D space occupied by the CAD modeled object… A CAD system is any system suitable at least for designing a modeled object on the basis of a graphical representation of the modeled object, such as CATIA. Thus, the data defining a CAD modeled object comprises data allowing the representation of the modeled object (e.g. geometric data, for example including relative position in space).”)
Rameau 2 teaches “generating, by the processor-based system, a skeleton geometry associated with the 3D graph;” (¶ [0038] “The method may be included in a manufacturing process, which may comprise, after performing the method, producing a physical product corresponding to the modeled object. In any case, the modeled object designed by the method may represent a manufacturing object designed by the method may represent a manufacturing object. The modeled object may thus be a modeled solid (i.e. a modeled object that represented a solid).”) Examiners notes: The skeleton geometry is represented as a physical product i.e. a modeled solid.
Rameau 2 teaches “calculating, by the processor-based system, an objective function for the skeleton geometry, the objective function configured to evaluate fitness of the skeleton geometry based on at least some of the one or more constraints; and” (¶ [0045] “The GUI 2100 may be a typical CAD-like interface, having standard menu bars 2110, 2120, as well as bottom and side toolbars 2140, 2150. Such menu and toolbars contain a set of user-selectable icons, each icon being associated with one or more operations or functions, as known in the art… In particular, one of the workbenches is an edition workbench, suitable for editing geometrical features of the modeled product 2000… For example, typical CAD operations are the modeling of the punching or the folding of the 3D modeled object displayed on the screen.”)  
Rameau 2 teaches “generating, by the processor-based system, the 3D structure through iterative application of the genetic programming to a selected subset of the plurality of VRG systems, wherein iterative application of the genetic programming minimizes the objective function.” (¶ [0087] “In this example, determining (S30) edge cycles by browsing the wireframe graph comprises the sub-steps of choosing a vertex and forming an edge list starting from the chosen vertex, and repeating said sub-steps. In other words, vertices are repeatedly chosen and edge lists are formed each time a vertex is chosen, e.g. until all minimal edge lists are determined.”) 
As per the non-exemplary claim 14, these claims have similar limitations and are rejected based on the reasons given above.

Referring to Claims 3 and 15, taking claim 3 as exemplary: The method of claim 1,
Rameau 2 teaches “wherein the genetic programming further comprises performing graph crossovers of the VRG systems” (¶ [0061] “The next step of the method of the example is for the user to define and match up at S06 and S07 points across overlapping pictures (curves being matched up accordingly). The results view are illustrated on FIGS. 12-16 by numerical labels which respectively correspond to the five pictures of FIGS. 7-11.”) 
As per the non-exemplary claim 15, these claims have similar limitations and are rejected based on the reasons given above.

Referring to Claims 4, 11 and 16, taking claim 4 as exemplary: The method of claim 1,
Rameau 2 teaches “wherein generating the 3D structure further comprises initializing the rule with a randomized property parameter for at least one of the two vertices, the rule being initialized prior to a first iterative application of the genetic programming” (¶ [0107] “The regularization process comprises choosing a starting singular vertex and a starting output edge… process comprising browsing the wireframe graph following the local radial orders associated to the vertices (i.e. the first edge of the local radial order associated to an edge is followed each time the algorithm arrives at a vertex), in order to detect an edge cycle at said starting singular vertex. Then if the browsing reaches/leads to another singular vertex, the method repeats the regularization process with a new starting singular vertex and/or a new starting output edge.”)
As per the non-exemplary claims 11 and 16, these claims have similar limitations and are rejected based on the reasons given above.

Referring to Claims 5 and 17, taking claim 5 as exemplary: The method of claim 1, 
Ledoux teaches “wherein the rule further specifies at least one of a recursion limit parameter and a symmetry flag” (¶ [0084] “Both methods 160 and 170 rely on a merging process (method 180) for combining an avatar model corresponding to a selected game or game family and the universal 3D scan data generated at step 140, taking into account the adjustment parameters collected by server at step 140.”) 
As per the non-exemplary claim 17, these claims have similar limitations and are rejected based on the reasons given above.

Referring to Claims 6 and 18, taking claim 6 as exemplary: The method of claim 1, 
Ledoux teaches “wherein the property parameter comprises at least one of an active/inactive state flag of at least one of the two vertices,” (¶ [0023] “said client device are configured for interactive avatar parameter adjustment by transmitting low definition scan data from said server to said client device, for computing at client side changes in the 3D scan aspect in response to parameter changes also made at client side, and for displaying the changed 3D scan aspect as parameters are changed.”) 
Ledoux teaches “orthonormal vectors defining a coordinate system of at least one of the two vertices, and a recursion counter for the rule to be applied to at least one of the two vertices.” (¶ [0131 – 0136] “it can be made of any number of 3D geometrical object in mesh form; each mesh can have many number of surfaces, and each surface can contain any number of polygons and display-related information (material type, texture, transparency, etc.), each polygon is defined by at least 3 vertex identifiers; a mesh contains minimum basic information for each vertex, i.e. vertex position, normal to the surface at the vertex, texture data; a mesh optionally contain additional information associated to each vertex, that will be interpolated by the merging process…”) 
As per the non-exemplary claim 18, these claims have similar limitations and are rejected based on the reasons given above.

Referring to Claims 7 and 19, taking claim 7 as exemplary: The method of claim 2, 
Ledoux teaches “wherein generating the skeleton geometry further comprises replacing the edge connection with a cylinder and replacing at least one of the two vertices with a sphere.” (¶ [0003 – 0004] “a user, by choosing face… can create a personalized avatar which will be displayed in an animated fashion when the video game is executed. In many instances, a user tries to create an aspect of a virtual game actor that fits best his/her own aspect… (face shape, skin color, eyes shape and color, mouth shape, nose shape, hair color and cut, mustache, beard, etc.) that can be assembled together to form a customized aspect of a virtual game actor.”) 
As per the non-exemplary claim 19, these claims have similar limitations and are rejected based on the reasons given above.

Referring to Claims 8 and 20, taking claim 8 as exemplary: The method of claim 1, 
Ledoux teaches “wherein at least one of the one or more constraints specifies at least one of a fitting volume, an avoidance volume, a symmetry requirement, a maximum total length of edge connections in the 3D structure, and a maximum mass of the 3D structure.” (¶ [0092 – 0100] “determining a set of zones that may correspond to a face, the zone sorted by size and by relevance score… search for a pair of eyes and a mouth, using Haar feature-based cascade classifiers, and selecting as best image among the twenty-four rendering the one containing the best face-matching zone… performing a ray tracing toward the positions of the eyes and the mouth as detected by Haar Cascade process, so as to determine the 3D coordinates thereof at the surface of the 3D scan, these three 3D-coordinates points form a spatial reference frame from which the face contained in the 3D data can be finely reoriented, i.e. a horizontal axis corresponding to the on-axis positon of the face is defined… storing the 3D coordinates of these lip boundary segments (each time a pair of 3D points between which the segment extends), allowing a subsequent generation of (animated) lip geometries.”) 
As per the non-exemplary claim 20, these claims have similar limitations and are rejected based on the reasons given above.

Referring to Claim 9: The method of claim 1, further comprising: 
Rameau 2 teaches “presenting the generated 3D structure for display;” (¶ [0043] “A 3D representation allows the viewing of the representation from all angles. For example, the modeled object, when 3D represented, may be handled and turned around any of its axes, or around any axis in the screen on which the representation is displayed.”) 
Rameau 2 teaches “receiving an updated interaction surface;” (¶ [0049] “The program may be a full installation program, or an update program. In the latter case, the program updates an existing CAD system to a state wherein the system is suitable for perform the method.”) 
Rameau 2 teaches “receiving a weighting factor associated with the updated interaction surface; and” (¶ [0050] “the method of FIG. 1 is for designing a 3D modeled object starting from the plurality of 2D views of the modeled object and the corresponding 3D wireframe graph by determining at S30 the edge cycles… the edge cycles may then be used, among other possible actions known in the field, for fitting the wireframe graph with surfaces based on them, according to any known method.”) 
Rameau 2 teaches “performing a second iterative application of the genetic programming using the weighting factor and the updated interaction surface.” (¶ [0070 and 0087 – 0096] “The second step is to traverse the 3D graph by using the radial orderings at S30… Forming the edge list is performed by following, starting from the chosen vertex, the local radial orders associated to the vertices as they are encountered. In other words, when the algorithm is at a vertex, the algorithm retrieves the first edge provided by the local radial order associated to said vertex (e.g. the method marks edges of the local radial orders as used, such that the algorithm retrieves the first unused edge of the local radial order)… repeating the preceding sub-steps, discarding vertices and edges marked as used.”) 

Referring to Claim 10: A system to generate a 3-dimensional (3D) structure, the system comprising:
Rameau 2 teaches “one or more processors;” (¶ [0023] “It is further proposed a CAD system comprises a processor coupled to a memory and a graphical user interface, the memory having recorded thereon the above computer program.”)
Rameau 2 teaches “a procedure generation module at least one of controllable and executable by the one or more processors, and” (¶ [0046] “The GUI may further show various types of graphic tools 2130, 2070, 2080 for example for facilitating 3D orientation of the object, for triggering a simulation of an operation of an edited product or rendering various attributes of the display product 2000. A cursor 2060 may be controlled by a haptic device to allow the user to interact with the graphic tools.”) 
Rameau 2 teaches “configured to initialize a vertex-rule-graph (VRG) system that provides a rule that specifies (i) an edge connection between two vertices of the generated 3D structure and (ii) a property parameter of at least one of the two vertices, (¶ [0030] “Fig. 1 shows a flowchart of an example of computer-implemented method for designing a 3D modeled object… The 3D wireframe graph comprises edges that connect vertices, and correspondences between the edges and the vertices with respectively curves and points on the views… The associating S20 is performed according to local partial radial orders between the curves corresponding to the edges on each of the view with respect to the point corresponding to the vertex… The determining S30 is performed by browsing the wireframe graph following the local radial orders associated at S20 to the vertices.”) Examiner notes: The 3D wireframe graph is the VRG system and the local radial is the property parameter.
Rameau 2 teaches “a procedure application module at least one of controllable and executable by the one or more processors, and” (¶ [0046] “The GUI may further show various types of graphic tools 2130, 2070, 2080 for example for facilitating 3D orientation of the object, for triggering a simulation of an operation of an edited product or rendering various attributes of the display product 2000. A cursor 2060 may be controlled by a haptic device to allow the user to interact with the graphic tools.”)
Rameau 2 teaches “configured to apply the rule of the VRG system to an initial vertex to generate a 3D graph, associated with the VRG system, wherein the initial vertex is associated with a designated interaction surface of a 3D model;” (¶ [0037] “The 3D modeled object may be a CAD modeled object or a part of a CAD modeled object. In any case, the 3D modeled object designed by the method may represent the CAD modeled object or at least part of it, e.g. a 3D space occupied by the CAD modeled object… A CAD system is any system suitable at least for designing a modeled object on the basis of a graphical representation of the modeled object, such as CATIA. Thus, the data defining a CAD modeled object comprises data allowing the representation of the modeled object (e.g. geometric data, for example including relative position in space).”)
Rameau 2 teaches “a skeleton geometry generation module at least one of controllable and executable by the one or more processors, and” (¶ [0046] “The GUI may further show various types of graphic tools 2130, 2070, 2080 for example for facilitating 3D orientation of the object, for triggering a simulation of an operation of an edited product or rendering various attributes of the display product 2000. A cursor 2060 may be controlled by a haptic device to allow the user to interact with the graphic tools.”)
Rameau 2 teaches “configured to generate a skeleton geometry, associated with the 3D graph;” (¶ [0038] “The method may be included in a manufacturing process, which may comprise, after performing the method, producing a physical product corresponding to the modeled object. In any case, the modeled object designed by the method may represent a manufacturing object designed by the method may represent a manufacturing object. The modeled object may thus be a modeled solid (i.e. a modeled object that represented a solid).”) Examiners notes: The skeleton geometry is represented as a physical product i.e. a modeled solid.
Rameau 2 teaches “an optimization module at least one of controllable and executable by the one or more processors, and” (¶ [0046] “The GUI may further show various types of graphic tools 2130, 2070, 2080 for example for facilitating 3D orientation of the object, for triggering a simulation of an operation of an edited product or rendering various attributes of the display product 2000. A cursor 2060 may be controlled by a haptic device to allow the user to interact with the graphic tools.”)
Rameau 2 teaches “configured to calculate an objective function for the skeleton geometry, the objective function configured to evaluate fitness of the skeleton geometry based on given constraints, (¶ [0045] “The GUI 2100 may be a typical CAD-like interface, having standard menu bars 2110, 2120, as well as bottom and side toolbars 2140, 2150. Such menu and toolbars contain a set of user-selectable icons, each icon being associated with one or more operations or functions, as known in the art… In particular, one of the workbenches is an edition workbench, suitable for editing geometrical features of the modeled product 2000… For example, typical CAD operations are the modeling of the punching or the folding of the 3D modeled object displayed on the screen.”)
Rameau 2 teaches “a genetic programming module at least one of controllable and executable by the one or more processors, and” (¶ [0046] “The GUI may further show various types of graphic tools 2130, 2070, 2080 for example for facilitating 3D orientation of the object, for triggering a simulation of an operation of an edited product or rendering various attributes of the display product 2000. A cursor 2060 may be controlled by a haptic device to allow the user to interact with the graphic tools.”)
Rameau 2 teaches “configured to generate the 3D structure through iterative application of genetic programming to the VRG system, wherein the iterative application of the genetic programming minimizes the objective function, and (¶ [0087] “In this example, determining (S30) edge cycles by browsing the wireframe graph comprises the sub-steps of choosing a vertex and forming an edge list starting from the chosen vertex, and repeating said sub-steps. In other words, vertices are repeatedly chosen and edge lists are formed each time a vertex is chosen, e.g. until all minimal edge lists are determined.”)

Rameau 2 does not explicitly disclose
wherein the edge connection specifies a direction parameter and a distance parameter;
wherein the given constraints comprise at least one of a fitting volume, an avoidance volume, a symmetry requirement, the designated interaction surface, a maximum total length of connections in the 3D structure, and a maximum mass of the 3D structure; and
wherein the genetic programming module is further configured to apply a mutation to the rule

However, Ledoux teaches “wherein the edge connection specifies a direction parameter and a distance parameter;” (¶ [0055] “the coordinates of a pair of boundaries are associated with the stored 3D models, a first boundary extending between the scan area and the transition area, and a second boundary extending between the transition area and the model area.”) Examiner notes: Scan area and the transition area boundaries are associated with the distance parameter and the transition area and the model area boundaries are associated with the direction parameters.
Ledoux teaches “wherein the given constraints comprise at least one of a fitting volume, an avoidance volume, a symmetry requirement, the designated interaction surface, a maximum total length of connections in the 3D structure, and a maximum mass of the 3D structure; and” (¶ [0092 – 0100] “determining a set of zones that may correspond to a face, the zone sorted by size and by relevance score… search for a pair of eyes and a mouth, using Haar feature-based cascade classifiers, and selecting as best image among the twenty-four rendering the one containing the best face-matching zone… performing a ray tracing toward the positions of the eyes and the mouth as detected by Haar Cascade process, so as to determine the 3D coordinates thereof at the surface of the 3D scan, these three 3D-coordinates points form a spatial reference frame from which the face contained in the 3D data can be finely reoriented, i.e. a horizontal axis corresponding to the on-axis positon of the face is defined… storing the 3D coordinates of these lip boundary segments (each time a pair of 3D points between which the segment extends), allowing a subsequent generation of (animated) lip geometries.”)

Rameau 2 and Ledoux does not explicitly disclose
wherein the genetic programming module is further configured to apply a mutation to the rule

However, Rameau 1 teaches “wherein the genetic programming module is further configured to apply a mutation to the rule” (¶ [0054] “Fields are the basic units of data storage. Users may retrieve data primarily though queries. Using keywords and sorting commands, users can rapidly search, rearrange, group, and select the field in many records to retrieve or create reports on particular aggregates of data according to the rules of the database management system being used.”) 

Rameau 2, Ledoux and Rameau 1 are analogous art because they are from the same field of endeavor, designing a three-dimensional modeled (3D) modeled object, as well as a 3D modeled object obtainable by said method and a data and field of customized or personalized avatar generation in 3D computer-executed applications such as 3D video games and designing an industrial product wherein constraints between geometries of the industrial product are modeled with a graph of constraints comprising nodes and edges.
	Before the effective filling date of the invention, it would have been obvious to a person with ordinary skill in the art to have combined the using the method comprises the step of providing a plurality of two-dimensional views of the modeled object having curves and points defined thereon, a three-dimensional wireframe graph comprising edges that connect vertices, and correspondences between the edges and the vertices with respectively curves and points on the views as disclosed by Rameau 2 by to overcome these limitations of first-person type games or other applications by allowing a user to generate an avatar based on his/her own appearance, in a straightforward and streamlined manner as disclosed by Ledoux by a computer-implemented method of design of an industrial product wherein constraints between geometries of the industrial product are modeled with a graph of constraints comprising nodes and edges, a node representing a geometry and an edge representing a constraint between two geometries as disclosed by Rameau 1.
	The suggestion/motivation for doing so would have been designing a 3D modeled object as disclosed by Rameau 1 ¶ [0048] “a computer-implemented method of design of an industrial product wherein constraints between geometries of the industrial product are modeled with a graph of constraints. The graph of constraints comprises nodes and edges, a node representing a geometry of the industrial product and an edge representing a constraint between two geometries of the industrial product.” 
	Therefore, it would have been obvious to combine Rameau 2 and Ledoux with Rameau 1 for the benefits of designing a three-dimensional modeled (3D) modeled object, as well as a 3D modeled object obtainable by said method and a data file storing said 3D modeled object and field of customized or personalized avatar generation in 3D computer-executed applications such as 3D video games and designing an industrial product wherein constraints between geometries of the industrial product are modeled with a graph of constraints comprising nodes and edges to obtain the invention as specified in Claim 10.

Referring to Claim 12: The system of claim 10, wherein
Ledoux teaches “the rule further specifies at least one of a recursion limit parameter and a symmetry flag; and” (¶ [0084] “Both methods 160 and 170 rely on a merging process (method 180) for combining an avatar model corresponding to a selected game or game family and the universal 3D scan data generated at step 140, taking into account the adjustment parameters collected by server at step 140.”)
Ledoux teaches “the property parameter comprises at least one of an active/inactive state flag of at least one of the two vertices,” (¶ [0023] “said client device are configured for interactive avatar parameter adjustment by transmitting low definition scan data from said server to said client device, for computing at client side changes in the 3D scan aspect in response to parameter changes also made at client side, and for displaying the changed 3D scan aspect as parameters are changed.”)
Ledoux teaches “orthonormal vectors defining a coordinate system of at least one of the two vertices, and a recursion counter for the rule to be applied to at least one of the two vertices.” (¶ [0131 – 0136] “it can be made of any number of 3D geometrical object in mesh form; each mesh can have many number of surfaces, and each surface can contain any number of polygons and display-related information (material type, texture, transparency, etc.), each polygon is defined by at least 3 vertex identifiers; a mesh contains minimum basic information for each vertex, i.e. vertex position, normal to the surface at the vertex, texture data; a mesh optionally contain additional information associated to each vertex, that will be interpolated by the merging process…”)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMA J MALIK whose telephone number is (571)272-7450.  The examiner can normally be reached on M-F 9:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASMA J MALIK/Examiner, Art Unit 2127                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127